El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
Trátase de una solicitud pidiendo el traslado del caso pre-sentada por el demandado Herminio López. En una acción anterior, Angélica Alvarado, en representación de una hija ilegítima conocida por Herminia Alvarado, presentó en 28 de agosto de 1915 un pleito en contra del citado Herminio López interesando se declarase a la referida Herminia Al-varádo hija natural de Eurípides López, resultando dicho pleito anterior en una sentencia en contra de las pretensiones de la citada hija natural. La presente acción, traída por quien pretende tener autorización concedida por la Corte de Distrito de Aguadilla, persigue se declare la nulidad de to-dos los procedimientos habidos en el caso anterior, alegán-dose en la demanda el fraude y confabulación entre Herminio López y Angélica Alvarado quien, según se alega en la de-manda, inició el mencionado pleito anterior sin autorización de nadie y con el propósito de poner un obstáculo legal en el camino de la citada niña natural. También se alega' en la demanda que tanto Llerminio López como Angélica Alva*233rado eran vecinos de Mayagüez y no de Aguadilla, donde ambos pleitos se radicaron. Herminio López presentó una excepción previa, una declaración jurada de méritos, y una solicitud de traslado fundándose en que su residencia legal era Mayagüez. La Corte de Distrito de Aguadilla rehusó ordenar el traslado, por la razón de que las partes se habían sometido a dicha Corte de Distrito de Aguadilla en el pleito anterior.
Ahora bien, aún cuando tenemos considerable simpatía hacia la actitud de la corte, creemos sin embargo que el ar-tículo 81 del Código de Enjuiciamiento Civil regula el caso. El artículo 75 del propio, cuerpo legal enumera ciertos casos, que más o menos afectan bienes reales, que deben verse1 en el distrito en que radiquen tales bienes reales. El artículo 81 dice que en todos los demás casos el pleito deberá verse en el distrito en que residieren los demandados. Las excep-ciones enumeradas en aquel artículo no guardan relación al-guna con el presente caso. Se ha seguido el curso determi-nado por el artículo 82, que fija las formalidades que han de llevarse a cabo para obtener el traslado del caso.
El caso de People v. Temple, 103 Cal. 447, 37 Pac. 414, demuestra que un procedimiento que persigue la nulidad puede iniciarse mediante moción al efecto cuando la senten-cia es nula de su faz, o cuando se presenta una solicitud opor-tuna a tales fines; pero que para anular una sentencia que no es nula de su faz el modo apropiado para conseguirlo es presentando un pleito. Aquí se trataba de una acción para anular una sentencia que no era nula de su faz y fué debida-mente concebida. Era un pleito que no caía dentro de las excepciones enumeradas en el artículo 75 del Código de En-juiciamiento Civil, y por lo tanto está regulado por las res-tantes disposiciones del artículo 81 del propio Código. Véase también el caso de Rivera v. Sucesión Rodríguez et al., (pág. 230) decidido con fecha de hoy.
*234No podemos estar conformes con la corte inferior de qne por el hecho de haberse sometido las partes en el primer caso renunciaron al derecho de solicitar el tráslado en el caso de qne se les demandara en otro pleito aún cuando hubiese sur-gido el seg’undo caso del primero. El derecho a defenderse en la jurisdicción de su propio domicilio está claramente se-ñalado en el código y nos sentimos obligados por sus pre-ceptos.
Es de revocarse la orden recurrida.

Revocada la nota recurrida y ordenado el tras-lado del caso a la Corte de Distrito de May agües.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados del Toro, Aldrey y Hutchison.